Case: 11-16087    Date Filed: 12/17/2012   Page: 1 of 2

                                                              [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                         ________________________

                                No. 11-16087
                            Non-Argument Calendar
                          ________________________

                   D.C. Docket No. 5:08-cr-00363-CLS-HGD-1

UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                     versus

RAYMOND ALFRED GAGNON,
                                                              Defendant-Appellant.

                         __________________________

                   Appeal from the United States District Court
                      for the Northern District of Alabama
                         _________________________

                               (December 17, 2012)

Before HULL, JORDAN and BLACK, Circuit Judges.

PER CURIAM:

      J. Tim Coyle, appointed counsel for Raymond Alfred Gagnon in this direct

criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.
              Case: 11-16087    Date Filed: 12/17/2012   Page: 2 of 2

1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Gagnon’s conviction and

sentence are AFFIRMED.




                                         2